DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities:  "slay" should be "slag" in step 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 step 2 recites the limitation "taking a sample from the secondary crude lead", There is insufficient antecedent basis for this limitation in the claim. In the first lines of Claim 2, a secondary crude lead is mentioned, but it is introduced as part of an intended use of the claimed selective antimony and arsenic removal and tin retaining agent, it is first required in step 2 where the language 
The term “pasty slag” in claim 2 is a relative term which renders the claim indefinite. The term “pasty” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term shall be interpreted as requiring the slag to have a desired consistency.
The term “powdery slag” in claim 2 is a relative term which renders the claim indefinite. The term “powdery” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term shall be interpreted as requiring the slag to include a powdered substance.
The term “loose slag” in claim 2 is a relative term which renders the claim indefinite. The term “loose” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term shall be interpreted as requiring the slag to have a desired consistency.
The phrase “subjecting the sample to a spectral analysis to obtain a total content of antimony and arsenic in a refining pot” in claim 2 is a phrase which renders the claim indefinite. A person having ordinary skill in the art would not understand how antimony and arsenic could be obtained via spectral analysis. The claim shall be interpreted as reading “subjecting the sample to a spectral analysis to determine a total content of antimony and arsenic in a refining pot” since this is what could reasonably be accomplished via spectral analysis.

Response to Arguments
Applicant’s arguments, see section 3, filed 09/23/2021, with respect to the objections to the claims have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 
Applicant’s arguments, see section 4, filed 09/23/2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. The 35 USC 112 rejection of the subject matter of “pasty slag” and “loose black powdery slag” has been restated above for clarity.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736